Quinn, J.
This action attacks defendants’ attempts to collect a $350,000 judgment against plaintiff. The judgment was entered in Wayne County Circuit Court May 3, 1974, and it was affirmed on appeal, National Pharmaceutical Services, Inc v Harrison Community Hospital, 67 Mich App 286; 241 NW2d 76 (1976).
Plaintiffs complaint and amended complaint alleged that defendants caused writs of garnishment to issue contrary to court rule and froze plaintiffs bank accounts at Detroit Bank and Trust which caused plaintiff damage. Plaintiff further alleged that the writs of garnishment were issued in violation of an agreement between plaintiff and National Pharmaceutical Services, Inc., and were a malicious abuse of process. Plaintiff sought injunctive relief and damages.
Prior to answering and on March 5, 1976, defendants moved to change venue improperly laid pursuant to GCR 1963, 404. The motion was based on MCLA 600.1621, 600.1625; MSA 27A.1621, 27A.1625.1 Plaintiff contended that venue was properly laid under MCLA 600.1627; MSA 27A.1627 and cited Davis v Frankenlust Twp, 118 Mich 494; 76 NW 1045 (1898). Defendants’ motion *178was denied as was their motion for reconsideration and they appeal on leave granted.
Was venue properly laid in Macomb County?
The record is clear that defendants are established in Wayne County and that is the proper county of venue under MCLA 600.1621, 600.1625; MSA 27A.1621, 27A.1625, unless MCLA 600.1627; MSA 27A.1627 is applicable. That section of the statute reads in part:
" * * * the county in which all or a part of the cause of action arose is a proper county in which to commence and try the action.”
Did any part of plaintiffs cause of action arise in Macomb County?
Although jDavis, supra, dealt with a prior statute, we find it instructive and as not supporting plaintiffs position. There, ditching in Bay County caused flooding on plaintiffs land in Saginaw County. At 118 Mich 494, 496, the Court said,
"What is the fact in this case which gives complainant a right to maintain this proceeding, if he has such a right? It is manifestly a trespass to his lands by causing to come upon them water in unusual quantities, to his injury. That trespass does not occur until the water reaches his land. It is true, some of the agencies which caused this result are set in motion some distance away from his land, and in the adjoining county. These acts would have constituted no cause of complaint had they not resulted in a trespass, and the act which constituted the trespass was the arrival and the spreading of the water upon the land of complainant in unusual quantities.”
The wrong was the trespass which occurred in Saginaw County and that determined where the cause of action arose.
*179In the case at bar, the wrong, if any, was garnishment in Wayne County and the incidental damages that occurred in Macomb County were not part of plaintiffs cause of action, except as elements of damage. Venue in Macomb County was improperly laid, and it was error not to grant defendants’ request for change of venue.
Having reached this conclusion, it is not necessary to deal with defendants’ other issue.
Reversed and remanded for entry of an order changing venue to Wayne County with costs to defendants.
Bashara, P. J., concurred.

 Amendatory 1976 PA 375 was not in effect on March 5, 1976.